DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 25 and 27-28 are objected to because of the following informalities:  
Claim 25 recites “…wherein L1 is a divalent organic groups having from 1 to 8 non-hydrogen members…”. The Examiner suggests making the noun following “is” singular (e.g., group) in order be grammatically correct.
Claims 25 and 25 both recite “alkyl(C≤5)”, wherein the carbon content is in subscript form. Usually the subscript form is used to describe the number of substituents are present. The Examiner suggests the following language: “alkyl wherein C≤5”. Note there are four instances of this in claim 27.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 34 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially absent" in claim 34 is a relative term, which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the specification discloses that the concentration of the compound in the composition can vary, for example, from 0.0001% to 99% or any range derivable therein ([00405]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 27 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN 102396496; published: Apr. 4, 2012; in IDS dated 11/16/20), in view of Tiebes et al. (WO 1998/057969; published: Dec. 23, 1998; in IDS dated 11/16/20).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Tang is directed to a pesticide aerosol which is composed of d-phenothrin, isopropanol (insect repellent), an aniline solution, dimethyl ether and ethanol (limitation of instant claims 25, 27, 30 and 33-35; Abstract).  Aniline reads on the second compound of the instant claims (limitation of instant claims 25 and 27; Abstract).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Tang does not teach the claimed first compound, as required by instant claim 25.  However, this deficiency is cured by Tiebes et al.
	Tiebes et al. is directed to 4-Haloalkyl-3-heterocyclylpyridines and 4-haloalkyl-5-heterocyclylpyrimidines, processes for their preparation, compositions containing them and their use as pesticides. The following compounds disclosed in Tiebes et al. read on the instant claims: 843-844, 881-883, 886-889, 891, 896, 903, 962-964, 967, 969-972, 974, 984, 987, 988 and 999 (See Table 3, claims 10-12 and Example 2).
Tang does not specifically teach wherein the insecticide composition is in the form of a water-soluble tablet or sprayable liquid, as required by instant claims 29 and 31.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   As shown by the recited teachings, the instant claims define nothing more than the concomitant use of conventional insecticides used in an aerosol insecticidal spray.  It would follow that the recited claims define prima facie obvious subject matter.  (See MPEP §2144.06).
The prior art does not disclose the inhibition of insect host-sensing as recited in claim 32.  However, the invention as claimed is not structurally distinguishable from the disclosure of Tang and Tiebes et al. and it is therefore, the Examiner's position that the effect is an inherent property of the invention taught by the prior art.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed composition with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed composition and the composition of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Based on these teachings, it would have been obvious to one of ordinary skill in the art to use the composition of the prior art in any known insecticide form such as water-soluble tablet or sprayable liquid to achieve the predictable result of obtaining a composition capable of killing unwanted insects. 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 25-27 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN 102396496; published: Apr. 4, 2012; in IDS dated 11/16/20), in view of Parsons et al. (EP 0036711; published: Sept. 30, 1981; in IDS dated 11/16/20).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Tang is directed to a pesticide aerosol which is composed of d-phenothrin, isopropanol (insect repellent), an aniline solution, dimethyl ether and ethanol (limitation of instant claims 25, 27, 30 and 33-35; Abstract).  Aniline reads on the second compound of the instant claims (limitation of instant claims 25 and 27; Abstract).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Tang does not teach the claimed first compound, as required by instant claims 25-26.  However, this deficiency is cured by Parsons et al.
	Parsons et al. is directed to a heterocyclic compounds which are pesticidal, notably with respect to acarids, insects and aphids and their eggs and larvae.  Parsons et al. teach a method of combating pests, especially acarids, insects or aphids, and their eggs and larvae, which comprises applying to a site either infested or liable to infestation with them an effective amount of one or more compounds of the formula: 
    PNG
    media_image1.png
    96
    201
    media_image1.png
    Greyscale
, wherein R1 represents a phenyl substituted in at least the 2-position by a halogen (overlaps in scope with the claimed R5 group), R2 represents a group -OR3, -SR3 or –NR3R4 wherein R3 represents H, alkyl of 1-6 carbon atoms, cycloalkyl of 3-7 carbon atoms, alkenyl of 2-6 carbon atoms, cycloalkenyl of 3-7 carbon atoms, alkynyl of 2-6 carbon atoms, phenyl, pheynylalkyl of 7-10 carbon atoms or naphthyl and wherein R4 represents a group as defined by R3 but not necessarily identical thereto (overlaps in scope with the claimed Q1 group); and A and B together with the carbon atoms to which they are attached, form a 1,2,4-triazole ring (overlaps in scope with the claimed Q2 ring) (limitation of instant claims 25-26; p. 1-2).  Parsons et al. teach that the compositions containing the abovementioned insecticides may be in the form of an aerosol composition.
Tang does not specifically teach wherein the insecticide composition is in the form of a water-soluble tablet or sprayable liquid, as required by instant claims 29 and 31.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   As shown by the recited teachings, the instant claims define nothing more than the concomitant use of conventional insecticides used in an aerosol insecticidal spray.  It would follow that the recited claims define prima facie obvious subject matter.  (See MPEP §2144.06).
The prior art does not disclose the inhibition of insect host-sensing as recited in claim 32.  However, the invention as claimed is not structurally distinguishable from the disclosure of Tang and Tiebes et al. and it is therefore, the Examiner's position that the effect is an inherent property of the invention taught by the prior art.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed composition with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed composition and the composition of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Based on these teachings, it would have been obvious to one of ordinary skill in the art to use the composition of the prior art in any known insecticide form such as water-soluble tablet or sprayable liquid to achieve the predictable result of obtaining a composition capable of killing unwanted insects. 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN 102396496; published: Apr. 4, 2012; in IDS dated 11/16/20), in view of Tiebes et al. (WO 1998/057969; published: Dec. 23, 1998; in IDS dated 11/16/20) as applied to claims 25, 27, 30 and 32-35 above, and further in view of Hueter et al. (US 2011/0218101; published: 9/8/11).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Tang and Tiebes et al. teach the limitations of instant claims 25, 27, 30 and 32-35 (see above for details). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Tang and Tiebes et al. do not teach wherein the claimed composition is in an article of clothing or netting and/or formed as an insect trap, as required by instant claims 36-40.  However, this deficiency is cured by Hueter et al.
	Hueter et al. teach methods to control infectious diseases transmitted by insects (e.g. malaria, dengue and yellow fever, lymphatic filariasis, and leishmaniasis) with 
compounds of formula I or II and its respective compositions also comprise treating surfaces of huts and houses, air spraying and impregnation of curtains, tents, clothing items, bed nets, tsetse-fly trap or the like. Insecticidal compositions for application to fibers, fabric, knitgoods, nonwovens, netting material or foils and tarpaulins preferably comprise a mixture including the insecticide, optionally a repellent and at least one 
binder. ([0318]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Tang, Tiebes et al. and Hueter et al. are each directed to insecticide compositions.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate the insecticide composition taught by Tang in view of Tiebes et al. into clothing and/or netting, which in turn, produces an insect trap, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Hueter et al. teach that this is advantageous as it controls infectious diseases transmitted by insects.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN 102396496; published: Apr. 4, 2012; in IDS dated 11/16/20), in view of Parsons et al. (EP 0036711; published: Sept. 30, 1981; in IDS dated 11/16/20) as applied to claims 25-27 and 29-35 above, and further in view of Hueter et al. (US 2011/0218101; published: 9/8/11).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Tang and Parsons et al. teach the limitations of instant claims 25-27 and 29-35 (see above for details). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Tang and Parsons et al. do not teach wherein the claimed composition is in an article of clothing or netting and/or formed as an insect trap, as required by instant claims 36-40.  However, this deficiency is cured by Hueter et al.
	Hueter et al. teach methods to control infectious diseases transmitted by insects (e.g. malaria, dengue and yellow fever, lymphatic filariasis, and leishmaniasis) with 
compounds of formula I or II and its respective compositions also comprise treating surfaces of huts and houses, air spraying and impregnation of curtains, tents, clothing items, bed nets, tsetse-fly trap or the like. Insecticidal compositions for application to fibers, fabric, knitgoods, nonwovens, netting material or foils and tarpaulins preferably comprise a mixture including the insecticide, optionally a repellent and at least one 
binder. ([0318]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Tang, Parsons et al. and Hueter et al. are each directed to insecticide compositions.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate the insecticide composition taught by Tang in view of Tiebes et al. into clothing and/or netting, which in turn, produces an insect trap, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Hueter et al. teach that this is advantageous as it controls infectious diseases transmitted by insects.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Allowable Subject Matter
Claim 28 is free of the prior art and if those limitations were brought up to independent claim25, the composition claims would be found allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617